department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 you did provide information stating that your organization has been inactive and that there have been no operations conducted or planned as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending january 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter director eo examinations publication maria hooke enclosures sincerely internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status letter rev catalog number 34809f if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information_letter rev catalog number 34809f if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures form_6018 consent to proposed action form 886-a report of examination publication publication letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx issues should the tax exempt status be revoked if the exempt_organization fails to provide financial and operational statements upon request from the service due to no longer being operational and not conducting activities of any kind facts during a compliance examination for c of the code an information_document_request was given requesting the organization to provide the service with the necessary documents to support compliance with sec_501 an exempt_organization under section multiple phone calls and information document requests have been sent to the organization in order to obtain information on the organizations activities and finances the information requested has not been received from the organization the organization's president and original organizer ceased organization operations and activities due to and has moved out of the area of operation for the organization the organization's president has stated that she has no intention of moving back to the area of operation and or starting activities again the organization president stated that the organization has discontinued activities and has no intention of having activities in the future attempts made to contact members of the limited board_of directors have not been successful the organization is a 990-n filer law lr c sec_501 c a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section c operational test- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or form 886-arev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1 a -1 sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 and copies of statements furnished by employees under sec_6053 i r c records a in general except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 uscs sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information b farmers and wage-earners individuals deriving gross_income from the_business_of_farming and individuals whose gross_income includes salaries wages or similar compensation_for_personal_services rendered are required with respect to such income to keep such records as will enable the district_director to determine the correct amount of income subject_to the tax it is not necessary however that with respect to such income individuals keep the books of account or records required by paragraph a of this section for rules with respect to the records to be kept in substantiation of traveling and other business_expenses of employees see sec_1_162-17 c exempt_organizations in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 uscs sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 uscs sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 uscs sec_6033 see sec_6033 uscs sec_6033 and sec_1_6033-1 through d notice by district_director requiring returns statements or the keeping of records the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code including qualified_state individual income taxes which are treated pursuant to sec_6361 uscs sec_6361 as if they were imposed by chapter of subtitle a e retention of records the books_or_records required by this section shall be kept at all times available department of the treasury - internal_revenue_service form 886-a ev page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law lr c returns by exempt_organizations taxable years beginning before date a in general except as provided in sec_6033 uscs sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 uscs sec_501 shall file an annual return of information specifically stating its items of gross_income receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such information_return shall be filed annually regardless of the amount or source of the income or receipts of the organization except as provided in paragraph d of this section such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization sec_6033 returns by exempt_organizations a organizations required to file in general except as provided in paragraph every organization_exempt_from_taxation under sec_501 sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization to examine any books papers records or other data which may be relevant or material to such inquiry sec_7602 examination of books and witnesses a authority to summon etc --for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized-- to summon the person liable for tax or required to perform the act or any officer_or_employee of such person or any person having possession custody or care of books of account containing entries relating to the business of the person liable for tax or required to perform the act or any other person the secretary may deem proper to appear before the secretary at a time and place named in the summons and to produce such books papers records or other data and to give such testimony under oath as may be relevant or material to such inquiry and to take such testimony of the person concerned under oath as may be relevant or material to such inquiry department of the treasury - internal_revenue_service form 886-a rev page -3- form_886 a name of taxpayer explanation of items department of the ‘i'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx b purpose may include inquiry into offense --the purposes for which the secretary may take any_action described in paragraph or of subsection a include the purpose of inquiring into any offense connected with the administration or enforcement of the internal revenue laws lr c sec_7203 willful failure_to_file return supply information or pay tax any person required under this title to pay any estimated_tax or tax or required by this title or by regulations made under authority thereof to make a return keep any records or supply any information who willfully fails to pay such estimated_tax or tax make such return keep such records or supply such information at the time or times required_by_law or regulations shall in addition to other penalties provided by law be guilty of a misdemeanor and upon conviction thereof shall be fined not more than dollar_figure big_number dollar_figure big_number in the case of a corporation or imprisoned not more than year or both together with the costs of prosecution in the case of any person with respect to whom there is a failure to pay any estimated_tax this section shall not apply to such person with respect to such failure if there is no addition_to_tax under sec_6654 or sec_6655 sec_6654 or sec_6655 with respect to such failure in the case of a willful violation of any provision of sec_6050 irc sec the first sentence of this section shall be applied by substituting felony for misdemeanor and years for year rev rule an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 a of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayer’s position the organization president stated that the organization has discontinued activities and has no intention of having activities in the future government ’s position the organization has ceased activities and there are no plans to resume operations in the near future there is no officer or board_of directors to manage the operation of the organization or to continue its activities the organization no longer meets the operational requirements under sec_501 c -1 a and c since it has ceased all of its activities the organization has continued to fail to comply substantially with the law and regulations for maintaining adequate books_and_records or fails to provide requested information in accordance with sec_6001 the organization is responsible to maintain sufficient records and provide to be examined by the service as authorized by sec_7602 where the organization will not supply the form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx information necessary to enable the service to make a determination as to whether there have been any substantial changes in the organization's character purpose or method of operation and there is a substantial doubt that the organization should continue to be exempt conclusion the organization’s exempt status should be revoked due to the discontinuance of activities and failure to provide the service with sufficient information to determine the organization is operating with the meaning of sec_501 form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx additional contact information 20xx called to set up appointment appointment set for 20xx the tp did say that she was possibly going to have around that time depending on availability 20xx prepared initial letter and idr package and sent it to tp 20xx tp called to inform that she that would start during the audit and requested the audit be put off until is completed requested that she be there for the interview as the rest to the organization are volunteers who would not have sufficient knowledge of the organization’s operation and she would be the person with the highest level of knowledgeability for accurate information she will send some copies of the documentation requested so we can start filling out the examination paperwork prior to the onsite she will know when the treatment will be completed in approximately weeks from the start of the treatment 20xx called for an update on the availability of to attend an initial interview she asked if we have received the documentation that she had sent to the office she was informed that there has been no receipt of the documentation she said she will call back with more information 20xx called and left a voicemail for for an update on availability for the audit 20xx received voicemail stating that and to call returned the call and was informed that what to do with the organization has moved to permanently and is undecided stated that the documentation for the initial idr was given to a volunteer to mail but she has not seen the volunteer or the receipt since it was given to the volunteer and assumes that the documentation is now lost she has requested the records from the bank to send to our office but the lead time for the bank information is up to weeks 20xx called for an update on the status of the documentation requested did not receive and answer left a voice mail for a call back form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx received a call from the eo and they have decided to terminate the organization due to the relocation in the bank statements were mailed but returned to the bank the correct address has been given to the eo and the statements will be re-sent informed the eo of the requirements of the termination and that they will need to send additional documentation showing the termination filed with the secretary of state and a statement of the distribution on the assets if any 20xx called and left a voice mail for a call back to ask if the documentation to dissolve the organization has been filed and to ask about the documentation that has been requested but has not been received prepared a idr and letter to advise the eo of the consequences of not providing the documentation 20xx received call from eo stating that the bank still has the statements that have been requested and the bank is requiring proof of the change_of address in order to mail the information as a privacy measure secretary of state in order to file a dissolution however they were not 20xx called and left a voicemail for a call beck to set a time for an interview 20xx prepared the idr packet and mailing information and sent the package due_date is 20xx confirmed delivery of package 20xx they have contacted the incorporated but instead filed articles of association therefore they were not required to file the dissolution with the state of 20xx sent the document request requesting information no later than 20xx with a cover letter stating the consequences of not responding 20xx received the undeliverable returned mailing of the idr package noticed the envelope for the reason being incomplete address because of the suite number was missing will resend the package with the suite number added information_document_request form_4564 or action will be taken to revoke the organization’s exempt status and verified that the package was delivered 20xx it is imperative that your organization provide the documentation requested by the time stated on the department of the treasury - internal_revenue_service form 886-a crev page -7-
